               Case 1:20-po-00205-SAB Document 5 Filed 12/07/20 Page 1 of 2



 1 McGREGOR W. SCOTT
   United States Attorney
 2 WILLIAM B. TAYLOR
   Special Assistant U.S. Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, California 93721
 4 Telephone: (559) 497-4000

 5 Attorneys for Plaintiff

 6

 7                                        UNITED STATES DISTRICT COURT

 8                                    EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          Case No. 1:20-po-00205-SAB
11                           Plaintiff,
                                                        MOTION AND ORDER FOR DISMISSAL
12   v.
13   STACEY FLEMING,
14                           Defendant.
15

16

17 The United States of America, by and through McGregor W. Scott, United States Attorney, and William

18
     B. Taylor, Special Assistant United States Attorney, hereby moves to dismiss Case No. 1:20-po-00205-
19
     SAB against STACEY FLEMING, without prejudice, in the interest of justice, pursuant to Rule 48(a) of
20
     the Federal Rules of Criminal Procedure.
21

22

23 DATED: December 4, 2020                        Respectfully submitted,
24                                                        McGREGOR W. SCOTT
                                                          United States Attorney
25
                                                  By:     /s/ William B. Taylor
26                                                        WILLIAM B. TAYLOR
                                                          Special Assistant U.S. Attorney
27

28
                                                         1
29

30
            Case 1:20-po-00205-SAB Document 5 Filed 12/07/20 Page 2 of 2



 1                                      ORDER
 2
   IT IS HEREBY ORDERED that Case No. 1:20-po-00205-SAB against STACEY FLEMING be
 3 dismissed, without prejudice, in the interest of justice.

 4

 5 IT IS SO ORDERED.

 6 Dated:   December 4, 2020
                                          UNITED STATES MAGISTRATE JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25
26

27

28
                                            2
29

30
